ORDER
PER CURIAM.
Whereas, the City of New Bedford, acting through the appropriate action of its local officials and pursuant to Mass. G.L. c. 54 § 1, as it stood prior to Mass. Acts of 1965 c. 424, has divided the city for voting purposes .into 8 wards,' which in 1967 varied in number of legal voters from 11,989 voters in Ward 1 to 5,968 voters in Ward 3, and
Whereas, by the aforesaid Mass. Acts of 1965 c. 424 the Massachusetts General Court struck out § 1 of Mass.G.L. c. 54, and thus revoked any authority of the City of New Bedford or its officials to alter the wards before 1974, and
Whereas, the defendants, as election officials of the City of New Bedford, are continuing to use in their official capacities the wards as heretofore designed, and
Whereas, such a design of wards and allocation of voters are in violation of the Fourteenth Amendment to the United States Constitution, as interpreted in Avery v. Midland County, Texas, 390 U.S. 474, 88 S.Ct. 1114, 20 L.Ed.2d 45, April 1, 1968, and
Whereas, some of plaintiffs are voters of New Bedford and, in accordance with F.R.Civ.P. 23(a), fairly represent the class of all voters of New Bedford,
Now, therefore, it is ordered as an interim judgment, that
1. As applied to the City of New Bedford and its officials, c. 424 of the Mass. Acts of 1965 is void insofar as it precludes them from exercising power to redistrict the voters into wards in which each voter has, as nearly as practical, an equally effective voice in the election process.
2. Within 60 days after the date of this Order, (unless the time is extended for good cause) defendants shall present to this Court a plan which will redistrict the City of New Bedford into wards complying with the Fourteenth Amendment to the United States Constitution and the rationale of the decision in Avery v. Midland County, Texas, 390 U.S. 474, 88 S.Ct. 1114, 20 L.Ed.2d 45. April 1, 1968.